United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 13, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-60831
                           Summary Calendar



JOSE LUIS PANIAGUA-NAVARETTE,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                       Board No. A71 558 062
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Luis Paniagua-Navarette petitions this court for review

of the Board of Immigration Appeals’ (Board) August 26, 2004,

decision denying his motion for reconsideration of the Board’s

June 10, 2004, affirmance of the Immigration Judge’s (IJ) denial

of his request for cancellation of removal.

     Paniagua-Navarette’s brief is devoted to challenging the

IJ’s decision that Paniagua-Navarette was not entitled to

cancellation of removal.    He fails to present any argument with


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60831
                                -2-

regard to the Board’s denial of his motion to reconsider – the

order that is the subject of the petition for review.   Thus,

Paniagua-Navarette has abandoned his challenge to the Board’s

August 26, 2004, decision denying his motion to reconsider by

failing to brief it.   See Al-Ra’id v. Ingle, 69 F.3d 28, 33 (5th

Cir. 1995).   Accordingly, we DENY his petition for review.